Filed pursuant to Rule 424(b)(3) File No. 333-153862 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP Supplement dated January 7, 2010 to Prospectus and Disclosure Document dated March 25, 2009 This supplement contains information which amends, supplements or modifies certain information contained in the Prospectus and Disclosure Document of the Grant Park Futures Fund Limited Partnership dated March25, 2009, and should be read together therewith. You should carefully consider the “Risk Factors” beginning on page19 of the Prospectus before you decide to invest. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The Commodity Futures Trading Commission has not passed upon the merits of participating in this pool nor has the Commodity Futures Trading Commission passed on the adequacy or accuracy of this Disclosure Document supplement. 1 This supplement revises and replaces the address line at the bottom of page i of the Prospectus under the heading “Risk Disclosure Statement” in its entirety as follows: Dearborn Capital Management, LLC General Partner 626 West Jackson Boulevard, Suite 600 Chicago,
